COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



WALGREEN, CO., d/b/a
WALGREENS, an ILLINOIS
CORPORATION,

                            Appellant,

v.

CYNTHIA REZA,

                            Appellee.

§

§

§

§

§

No. 08-05-00313-CV

Appeal from the

346th District Court

of El Paso County, Texas

(TC# 2004-4640)




O P I N I O N

           Pending before the Court is a joint motion to dismiss this appeal pursuant to Tex. R.
App. P. 42.1(a)(2).  Texas Rule of Appellate Procedure 42.1(a)(2) states:
(a) On Motion or By Agreement.  The appellate court may dispose of an
appeal as follows:

.   .   .
 
                      (2) By Agreement.  In accordance with an agreement signed by
the parties or their attorneys and filed with the clerk, the court
may:
 
(A) render judgment effectuating the parties’ agreements;
 
(B) set aside the trial court’s judgment without regard to the merits and
remand the case to the trial court for rendition of judgment in
accordance with the agreements; or
 
(C) abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

           Tex. R. App. P. 42.1(a)(2).

           The motion does not specify what subsection of Rule 42.1(a)(2) they wish this Court
to follow.  Thus, based on the substance of the motion, we dismiss the appeal pursuant to
Rule 42.1(a)(2)(A).  The parties have complied with the requirements of Rule 42.1(a)(2)(A). 
Attached to the motion is a copy of the Settlement Agreement and Release in Full of All
Claims signed by the Appellee, as well as an Order of Dismissal signed by the trial court
dismissing this case with prejudice.  The Court has considered this cause on the joint motion
and concludes the motion should be granted and the appeal should be dismissed.  We
therefore dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
November 3, 2005

Before Barajas, C.J., McClure, and Chew, JJ.